Citation Nr: 1629526	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 60 percent for prostate cancer, status post laparoscopic robotic prostatectomy with residual urinary incontinence and erectile dysfunction, to include an extraschedular rating.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Marine Corps from September 1969 to September 1973.

Effective October 23, 2014, the Veteran is in receipt of a total disability evaluation based on individual unemployability (TDIU). 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 statement of the case (SOC) which denied an increased rating for prostate cancer residuals. In May 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the Buffalo, New York, Regional Office (RO). A hearing transcript is in the record.

In June 2016, the Veteran's VA social worker submitted supporting evidence to advance the Veteran's case on the docket (AOD). An AOD motion has not been filed by the Veteran or his representative. Regardless, the Board finds that the issue of AOD is moot as the Board is acting on the case at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain an updated examination of the Veteran's prostate cancer residuals. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Remand is also necessary to obtain the Veteran's most recent treatment records. VA treatment records after July 2015 are not of record.

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his prostate cancer residuals that is not already in VA's possession. 

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for prostate cancer residuals, including that provided after July 2015.

3.  In accordance with VA protocols determining the severity of a disorder resulting from RENAL DYSFUNCTION, schedule the Veteran for a VA examination to obtain an opinion as to the current nature of his prostate cancer residuals. 

All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

4.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


